OPINION AND ORDER
Michael J. Curtis, whose address of record is # 5 Forest Hill Court, AsMand, Kentucky, desires to be reinstated to the practice of law pursuant to SCR 3.510. The KBA approves this motion for reinstatement. Movant’s license to practice law was suspended in this Commonwealth for a period of sixty (60) days by opirnon and order of tMs Court entered January 22,1998.
On August 11, 1997, the Inquiry Tribunal issued a three count charge against Movant. Movant admitted the violations alleged in each count of the complaint. Count I of the charge arose from Movant’s repeated advancement of money to a client, John Harris, *214from May 1994 to February 1996 and an advancement to Bill Clark, a client, by check dated November 13, 1995. Movant was charged with violation of SCR 3.130-1.8(e), which provides that “[a] lawyer shall not provide financial assistance to a client in connection with pending or contemplative litigation.”
Count II of the charge arose from Mov-ant’s improper use of his escrow account. Movant was charged with violation of SCR 3.130-1.15(a), which provides that “a lawyer shall hold the property of clients or third persons that is in a lawyer’s possession in connection with representation separate from the lawyer’s own property. Funds shall be kept in a separate account.”
In Count III of the charge, Movant was charged with allowing his office manager/secretary/bookkeeper, Barbara Curtis, Movant’s wife, with using an escrow account check to purchase a dog. The Inquiry Tribunal charged Movant with violating SCR 3.130-5.3(a) and (b), providing that “[w]ith respect to a nonlawyer employed or retained by or associated with a lawyer: a partner in a law firm shall make reasonable efforts to insure that the firm has in effect measures giving reasonable assurance that the person’s conduct is compatible with the professional obligations of the lawyer.” Movant was thereby suspended from the practice of law by order of this Court for a period of sixty days beginning with the date of January 22, 1998. He now moves for reinstatement to the practice of law. The KBA approves the motion.
Upon the foregoing facts, it is ordered that Movant’s motion for reinstatement to the practice of law be granted. It is further ordered that movant, Michael J. Curtis, is hereby reinstated to the practice of law in Kentucky.
All concur.
ENTERED: June 18,1998.
/s/ Robert F. Stephens Chief Justice